DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terada et al (US 20170263952 A1).
Regarding claim 1, Terada discloses a resin frame equipped membrane electrode assembly (resin-framed stepped MEA 10 in Figs. 1-2) comprising: a membrane electrode assembly (stepped MEA 10a in Figs. 1-2) including an electrolyte membrane (18 in Figs. 1-2), a first electrode provided on one surface of the electrolyte membrane (anode 20 in Figs. 1-2), a second electrode provided on another surface of the electrolyte membrane (cathode 22 in Figs. 1-2); and 
a resin frame member (24 in Figs. 1-4) provided on an outer peripheral portion of the membrane electrode assembly, 
wherein an inner peripheral end of the resin frame member is formed in a quadrangular annular shape around the outer peripheral portion of the membrane electrode assembly and disposed between an outer peripheral portion of the first electrode and an outer peripheral portion of the second electrode (see Figs. 1-4); 
an inclined surface is formed on each of four side parts of the inner peripheral end, the inclined surface being inclined inward from one surface of the resin frame member toward another surface of the resin frame member (see annotated Terada Fig. 3 below and Fig. 4); and in a side part and a corner part of the inner peripheral end that are adjacent to each other, a step (first step portion 24s1 in Figs. 3-4) is formed between the inclined surface and a portion positioned at the corner part (as the first step portion is found around the entire resin frame member), of the one surface of the resin frame member (P20-23, 28-30).


    PNG
    media_image1.png
    236
    173
    media_image1.png
    Greyscale

Annotated Terada Fig. 3

Regarding claim 2, Terada discloses wherein the inclined surface is configured to face the electrolyte membrane (the inclined surface faces upwards to the electrolyte membrane 18, see Figs. 3 and 4).

Regarding claim 3, Terada discloses wherein the four side parts have a same inclination angle of the inclined surface with respect to a planar direction of the resin frame member (see Figs. 3 and 4).

Regarding claim 4, Terada discloses wherein a surface size of one electrode of the first electrode and the second electrodes is larger than a surface size of another electrode of the first electrode and the second electrode (the surface size of node 20 is larger than the surface size of cathode 22, see Fig. 5).

Regarding claim 6, Terada discloses wherein the inclined surface extends over an entire length of each of the four side parts (see Figs. 3 and 4).

Regarding claims 7, Terada discloses wherein the corner part has a quadrangular shape in lateral cross section (see Figs. 3 and 4).

Regarding claim 8, Terada discloses a power generation cell comprising: a resin frame equipped membrane electrode assembly (resin-framed stepped MEA 10 in Figs. 1-2); and a first separator (14 in Figs.1-2) and a second separator (16 in Figs. 1-2) provided on both sides of the resin frame equipped membrane electrode assembly, respectively, the resin frame equipped membrane electrode assembly comprising: a membrane electrode assembly (stepped MEA 10a in Figs. 1-2) including an electrolyte membrane (18 in Figs. 1-2), a first electrode provided on one surface of the electrolyte membrane (anode 20 in Figs. 1-2), a second electrode provided on another surface of the electrolyte membrane (cathode 22 in Figs. 1-2); and a resin frame member (24 in Figs. 1-4) provided on an outer peripheral portion of the membrane electrode assembly, wherein an inner peripheral end of the resin frame member is formed in a quadrangular annular shape around the outer peripheral portion of the membrane electrode assembly and disposed between an outer peripheral portion of the first electrode and an outer peripheral portion of the second electrode (see Figs. 1-4); an inclined surface is formed on each of four side parts of the inner peripheral end, the inclined surface being inclined inward from one surface of the resin frame member toward another surface of the resin frame member (see annotated Terada Fig. 3 below and Fig. 4); and in a side part and a corner part of the inner peripheral end that are adjacent to each other, a step (first step portion 24s1 in Figs. 3-4) is formed between the inclined surface and a portion positioned at the corner part (as the first step portion is found around the entire resin frame member), of the one surface of the resin frame member (P20-23, 28-30).


    PNG
    media_image1.png
    236
    173
    media_image1.png
    Greyscale

Annotated Terada Fig. 3

Regarding claim 9, Terada discloses wherein the inclined surface is configured to face the electrolyte membrane (the inclined surface faces upwards to the electrolyte membrane 18, see Figs. 3 and 4).

Regarding claim 10, Terada discloses wherein the four side parts have a same inclination angle of the inclined surface with respect to a planar direction of the resin frame member (see Figs. 3 and 4).

Regarding claim 11, Terada discloses wherein a surface size of one electrode of the first electrode and the second electrodes is larger than a surface size of another electrode of the first electrode and the second electrode (the surface size of node 20 is larger than the surface size of cathode 22, see Fig. 5).

Regarding claim 13, Terada discloses wherein the inclined surface extends over an entire length of each of the four side parts (see Figs. 3 and 4).

Regarding claims 14, Terada discloses wherein the corner part has a quadrangular shape in lateral cross section (see Figs. 3 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al (US 20170263952 A1) as applied to claims 1 and 8 respectively.
Regarding claims 5 and 12, the inclined parts of Terada have a triangular shape in a lateral cross sections. Terada does not disclose wherein each of the four side parts (Examiner is interpreting this claim to mean the four side parts as a whole) has a triangular shape in lateral cross section. However, this is merely a change in the form or shape of the four side parts, and it would have been obvious to one of ordinary skill in the art to change the form or shape of the four side parts to have a triangular shape in lateral cross section in order to, for example, lessen the amount of material needed for the resin frame member, because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.G.B./Examiner, Art Unit 1729                      

/Maria Laios/Primary Examiner, Art Unit 1727